Exhibit 10.2

 

SECOND AMENDMENT TO

SEED CAPITAL ACCELERATOR LOAN AGREEMENT

AND

SEED CAPITAL LOAN NOTE

 

This Amendment to Seed Capital Acceleration Loan Agreement and Seed Capital Loan
Note (this “Second Amendment”) is made and entered into as of the date below and
effective as of May 1, 2019 (the “Effective Date”) by and between Sun BioPharma,
Inc., a Delaware corporation (“Maker”) and Institute for Commercialization of
Public Research, Inc. now known as Institute for Commercialization of Florida
Technology, Inc. and its wholly owned subsidiary, Florida Technology Seed
Capital Fund, LLC (“Lender”).

 

RECITALS

 

A.     Maker and Lender entered into that Seed Capital Accelerator Loan
Agreement dated October 26, 2012 (the “Loan Agreement”) pursuant to which Maker
issued to Lender that Seed Capital Loan Note dated October 26, 2012 whose total
principal amount is $300,000 and attached hereto as Exhibit A (the “Note”) and
the first amendment thereto effective October 26, 2017.

 

B.     Maker and Lender desire to extend the Maturity Date of the Note as set
forth in, and on the terms and conditions of, this Amendment.

 

NOW, THEREFORE, in consideration of the promises set forth in this Amendment,
and for other good and valuable consideration, the receipt and adequacy of which
are by execution of this Amendment acknowledged, Maker and Lender agree as
follows:

 

1.     Maturity Date. Notwithstanding anything to the contrary in the Loan
Agreement or the Note, the Maturity Date of the Note shall be the earliest to
occur of the following events: (a) the date on which a Mandatory Repayment Event
has occurred or has been deemed to have occurred; or (b) December 31, 2019.

 

2.     Monthly Payments and Warrants. In consideration of Lender’s agreement to
extend the Maturity Date, Maker shall make payments to Lender in the amount and
on the dates here:

 

Due date

 

Amount

 

May 1, 2019

 

$10,000.00

 

June 1, 2019

 

$10,000.00

 

July 1, 2019

 

$10,000.00

 

August 1, 2019

 

$10,000.00

 

September 1, 2019

 

$10,000.00

 

October 1, 2019

 

$10,000.00

 

November 1, 2019

 

$10,000.00

 

December 1, 2019

 

$10,000.00

 

December 31, 2019

 

Balance

 

 

 

--------------------------------------------------------------------------------

 

 

The entirety of the balance including principal and interest will be due no
later than December 31, 2019 and payable in one lump sum.

 

All payments shall be applied first to accrued interest under the Note and
second to the payment of the principal amount outstanding under the Note.
Maker’s failure to make any scheduled payment within ten (10) calendar days of
when due shall be an “Event of Default” under the terms of the Loan Agreement
and the Note, entitling Lender to exercise any and all remedies at law, in
equity, and under the Loan Agreement and the Note.

 

 

      The Maker also grants to the Lender 5,555 Common Stock Warrants under the
terms as described in Exhibit B (the “Warrant”) to be held in the Lender’s
wholly owned subsidiary Florida Technology Seed Capital Fund, LLC.

 

 

3.     Effect of Amendment. All provisions of the Loan Agreement and the Note
which are not specifically amended by this Amendment, including, without
limitation, the Note’s provisions regarding the Interest Rate and the Loan
Agreement’s negative and affirmative covenants, shall remain in full force and
effect without any changes. As amended hereby, the Agreement and the Note shall
remain in full force and effect in accordance with their respective terms. For
the avoidance of doubt, notwithstanding any provision of this Amendment or any
action or inaction by Lender, except as amended hereby, all rights and
privileges of Lender under the Loan Agreement and the Note are retained by
Lender and nothing in this Amendment constitutes or is intended to constitute a
waiver thereof. If a conflict exists between the provisions of this Amendment
and the Agreement or the Note, this Amendment shall control.

 

4.     Miscellaneous. The recitals set forth above are complete and accurate in
all respects, and are hereby incorporated into this Amendment. Unless indicated
otherwise, all capitalized terms used in this Amendment shall have the same
meaning as set forth in the Agreement or the Note, as applicable. This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
Florida.  This Amendment may be executed in counterparts, each of which shall be
an original and both of which together shall constitute one and the same
instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to an
electronic mail message, shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. Each party hereby irrevocably waives any objection that it has or may
have in the future as to the validity of any such electronic transmission of a
signature page.

 

The parties have executed this Second Amendment to Seed Capital Acceleration
Loan Agreement and Seed Capital Loan Note on _________________, 2019.

 

 

MAKER:

 

        Sun BioPharma, Inc.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Dr. Michael T. Cullen

 

  Title: Chief Executive Officer  

 

 

 

 

          Date:                       LENDER:           INSTITUTE FOR
COMMERCIALIZATION OF FLORIDA TECHNOLOGY, INC. and FLORIDA TECHNOLOGY SEED
CAPITAL FUND, LLC by their manager Florida Funders Management, LLC            
By:       Name: R. Kevin Adamek     Title: Partner                     Date:    

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Note

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Warrant

 